Citation Nr: 1535903	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  07-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for thoracolumbar degenerative disc disease and disc herniations, to include as due to a low back strain disorder.

2.  Entitlement to a disability rating in excess of 40 percent for a low back strain disorder.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from November 2006 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 


REMAND

The Veteran's claims were remanded by the Board in November 2013 to obtain a supplemental medical opinion regarding the Veteran's claim for service connection for degenerative disc disease and disc herniation of the thoracolumbar spine.  The remand instructions also ordered the RO to attempt to obtain outstanding private medical records from Rosemeyer Chiropractic.  The RO did not substantially comply with the Board's remand directives, and an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board requested an addendum medical opinion addressing whether the Veteran's current thoracolumbar degenerative disc disease and disc herniations were caused or aggravated by his service-connected low back strain disorder.  In January 2014, a VA physician provided a negative medical opinion, noting that the 1992 x-rays of the Veteran's lumbar spine were normal and did not show any degenerative changes.  The examiner also noted that the Veteran's current thoracolumbar degenerative disc disease and herniated disc at L4-5 were diagnosed in 2000 by magnetic resonance imaging.  The VA physician failed to discuss or recognize the April 1997 VA examination and radiological reports, which revealed mild L4-5 degenerative disc disease and slight decreased disc space at L4-5, which was "unchanged from the prior evaluation."  There is no evidence in the record that any x-rays, magnetic resonance imaging, or any other radiological testing was performed between the 1992 x-rays and the April 1997 x-rays.  Therefore, the "prior evaluation" appears to be the 1992 radiological testing, which was described in a February 1992 orthopedic examination as "unremarkable."  As the January 2014 VA physician's medical opinion is based, at least in part, on inaccurate information regarding the onset of the Veteran's claimed disorders, a remand is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).

The RO obtained an Authorization and Consent form from the Veteran to obtain his medical treatment records from Rosemeyer Chiropractic, and in a February 2014 letter from Rosemeyer Chiropractic, J. R., D.C., replied that the Veteran was treated at their clinic from December 2012 through March 2013 and that the Veteran's records were "not accessible at [that] time because of a change in electronic records companies."  In lieu of providing the requested records, Dr. J. R. provided VA with a brief summary of the Veteran's treatment.  The RO did not respond to that letter or follow up to inquire as to when the requested records would be available.  Additionally, the RO failed to inform the Veteran that his records from Rosemeyer Chiropractic were unavailable or not provided and that he was ultimately responsible for obtaining the records himself.  See 38 C.F.R. § 3.159(e) (2014).  As these records may have a bearing on the Veteran's increased rating claim for his service-connected low back strain disorder, on remand, the RO must attempt to obtain the above-referenced records and any additional private treatment records the Veteran identifies.  38 C.F.R. § 3.159(c) (2014).

Finally, the Board finds a remand is required because a hypothetical grant of service connection for degenerative disc disease and a disc herniation and an increased rating for his low back strain disorder could significantly alter the Veteran's claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. (finding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Specifically, the RO must request records from Rosemeyer Chiropractic dated December 2012 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain any outstanding VA treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected low back strain disorder and to determine whether any other thoracolumbar spine disorder is related to the Veteran's service or to his service-connected low back strain disorder.  The evidence of record, in the form of electronic records, must be made available to the examiner and the examiner must specify in the examination report that these records have been reviewed.  All indicated diagnostic tests and studies must be accomplished, to include x-rays, and all pertinent symptomatology and findings must be reported in detail.

Following a physical examination, and a review of the service and post-service medical records, to include VA examination reports dated January 1992, February 1992, April 1997, June 1999, October 2000, February 2003, June 2006, September 2011, August 2014, the examiner must provide an opinion as to:

(a)  whether any currently or previously diagnosed thoracolumbar spine disorder, to include degenerative disc disease and herniated disc), other than the Veteran's service-connected low back strain disorder, is due to the Veteran's active duty service.

(b)  whether any currently or previously diagnosed thoracolumbar spine disorder, to include degenerative disc disease and herniated discs, other than the Veteran's service-connected low back strain disorder, is due to or aggravated by the Veteran's service-connected low back strain disorder.

For any thoracolumbar spine disorder found to be related to the Veteran's service-connected low back strain disorder, or to his service, the examiner must provide an accurate and fully descriptive assessment of that disorder.  The examiner must also provide the same assessment with regard to the Veteran's service-connected low back strain disorder.

For any thoracolumbar spine disorder found NOT to be related to the Veteran's service-connected low back strain disorder, or to his service, the examiner must indicate whether it is medically possible to distinguish the symptoms attributable to the Veteran's service-connected low back strain disorder and any other medically unrelated or nonservice-connected thoracolumbar spine disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

